United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                  November 15, 2021

                                           Before

                          DIANE S. SYKES, Chief Judge

                          DIANE P. WOOD, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge




No. 20-2243

UNITED STATES OF AMERICA and                    Appeal from the United States District
the STATE OF ILLINOIS ex rel.                   Court for the Northern District of Illinois,
THOMAS PROSE,                                   Eastern Division.
                  Plaintiffs-Appellants,
      v.                                        No. 17 C 6638

MOLINA HEALTHCARE OF                            Virginia M. Kendall,
ILLINOIS, INC. and MOLINA                       Judge.
HEALTHCARE, INC.,
                  Defendants-Appellees.

                                      ORDER

       Defendants-Appellees filed a petition for rehearing and rehearing en banc on
September 2, 2021. All judges on the original panel have voted to deny rehearing and a
majority of judges in active service have voted to deny rehearing en banc, with the
following amendments to the opinion:

      On page 14 of the Slip Opinion, the first full paragraph is amended to remove:
      “and so Molina is mistaken when it suggests that the implied version requires
      express representations about the goods or services to be provided. Material
      omissions can suffice.” The final sentence of the amended paragraph now reads:
      “Implied and express statements raise distinct issues, however.”
No. 20-2243                                                                          Page 2

      On page 15 of the Slip Opinion, the final sentence of the carryover paragraph is
      amended to read: “The complaint must include specific allegations that show
      that the omission in context significantly affected the government’s actions.”

      On page 29 of the Slip Opinion (Dissent of Chief Judge Sykes), the first
      paragraph after “C. Implied False Certification” is amended to remove: “That is,
      the majority simply states, without explanation, that material omissions are
      implied false certifications. Majority op. at 14 (‘Material omissions can suffice.’)”

      In the same paragraph, the final sentence is amended to read: “That approach
      cannot be squared with Escobar’s requirements for this type of FCA claim.”



        IT IS HERBY ORDERED that the petition for panel rehearing and rehearing en
banc is DENIED.

      IT IS FURTHER ORDERED that this court’s opinion dated November 15, 2021, is
amended as indicated in this order in a separately filed opinion released on today’s
date.